Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3, 5, and 9 directed to a device non-elected without traverse.  Accordingly, claims 1-3, 5, and 9 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed 12/28/2020 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112 rejections and claim objections and these rejections and objections have been withdrawn.
The closest prior art of record is Moll et al (US 2001/0014794) and Blatter et al (US 2004/0019315).
Moll and Blatter, neither alone nor in combination, do not teach or disclose a method of accessing vasculature that includes positioning a single-lumen catheter such that the tip of the catheter extends no more than 1-3 millimeters within the wall of the target vessel, and wherein the catheter is connected to the target vessel in an end-to-side connection by neo-intimal sheathing or stenosis without a surgical anastomosis. 
Moll does not specify that the tip of the catheter lumen extends no more than 1-3 millimeters within the wall of the target vessel, and the catheter would not experience neo-intimal sheathing or stenosis because the catheter is located within a mother graft that would interact with the intimal layer of the vessel rather than the catheter. There is 
Blatter teaches a method of vasculature access using surgical anastomosis. There is no motivation to modify the method of Blatter to forego the surgical anastomosis method for a non-surgical method. Additionally, Blatter does not teach the remaining steps of the method as required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781